UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4945

LAUREN MURPHY,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Spartanburg.
G. Ross Anderson, Jr., District Judge.
(CR-97-220)

Submitted: July 7, 1998

Decided: August 3, 1998

Before WIDENER and ERVIN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Margaret A. Chamberlain, Greenville, South Carolina, for Appellant.
David Calhoun Stephens, Assistant United States Attorney, Green-
ville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Lauren Murphy appeals her conviction and sentence, imposed after
a jury trial, of making, uttering, and possessing forged securities with
the intent to deceive another person or organization, in violation of 18
U.S.C. § 513 (1994). Murphy's counsel has filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), contending that the district
court erred by denying Murphy's motion for acquittal, and that the
district court erred by sentencing Murphy at the top of the guideline
range. However, counsel states that in her view there are no meritori-
ous grounds for appeal. Murphy was informed of her right to file a
supplemental informal brief, but she failed to so do. We affirm.

The Government's evidence at trial established that Tracy Waddell,
who was indicted with Murphy but pled guilty, was employed by Car-
olina Sealcoate and Paving Systems as a bookkeeper. After Waddell
was fired, Carolina Sealcoate discovered that she had been stealing
business checks, forging her employer's signature, and cashing the
checks.

Murphy and Waddell were friends, and Murphy was aware of
Waddell's having cashed forged Carolina Sealcoate checks. Waddell
and another mutual friend offered Murphy $200 to cash a Carolina
Sealcoate check in the amount of $1200. Murphy then offered her co-
defendant Jannie Frazier $100 to walk into a bank and cash the check.
Frazier admitted that she knew the check was stolen. Murphy drove
Frazier to a bank, and Frazier went in to cash the check while Murphy
waited in the car. The bank determined that the check was stolen, and
both Murphy and Frazier were then questioned at the bank by a
United States Secret Service agent. At the close of the evidence, Mur-
phy and Frazier moved for acquittal under Fed. R. Crim. P. 29, and
the motions were denied by the court.

Murphy's presentence investigation report set her base offense
level at six under U.S. Sentencing Guidelines Manual § 2F1.1(a)
(1997). Murphy's total offense level of six and a criminal history cat-
egory of I resulted in a guideline imprisonment range of 0-6 months.
The district court sentenced Murphy to six months' imprisonment.

                    2
The evidence was sufficient to show Murphy knowingly violated
18 U.S.C. § 513(a). She was aware of Waddell's having cashed
forged Carolina Sealcoate checks in the past. In return for cashing a
$1200 Carolina Sealcoate check, Waddell offered to pay Murphy
$200. Murphy in turn was going to pay Frazier $100 to go in the bank
herself and cash the check. Frazier admitted to knowing the check
was stolen. The district court did not err in denying Murphy's Rule
29 motion. See 18 U.S.C. § 513(a); Fed. R. Crim. P. 29; United States
v. Brewer, 1 F.3d 1430, 1437 (4th Cir. 1993); United States v. Brooks,
957 F.2d 1138, 1147 (4th Cir. 1992).

Further, Murphy's guideline range was correctly computed. See
USSG § 2F1.1(a), Ch. 5, pt. A. Murphy's sentence was within guide-
line range and well within the statutory maximum. See 18 U.S.C.
§ 513(a); USSG Ch. 5, Pt. A. A sentence within a correctly calculated
guideline range is not subject to appellate review. See United States
v. Jones, 18 F.3d 1145, 1151 (4th Cir. 1994); United States v. Porter,
909 F.2d 789, 794 (4th Cir. 1990).

As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Because the record dis-
closes no reversible error, we affirm Murphy's conviction and sen-
tence. This court requires that counsel inform her client, in writing,
of her right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     3